DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 09/30/2020 and 02/06/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract recites, “TRP” (line 1) and “MU-MIMO” (line). It is suggested to replace them with “transmission and reception point (TRP)” and “multi-user multiple input multiple output (MU-MIMO)”, respectively for clarity.
The abstract contains phrases, “based on the measurements, the TRP determines if multi-user transmission (i.e., co-scheduling of the two UEs) is possible” (lines 3-4) which refer to purported merits of the invention. See MPEP § 608.01(b).
Appropriate correction is required.

Claim Objections
Claims 2-4, 10-11, 13 and 15-17 are objected to because of the following informality:  
Claim 2 recites, “the 3-tutple” (lines 5 and 8). It is suggested to replace them with “a 3-tutple” for clarity. Claim 16 is objected to at least based on a similar rational applied to claim 2. 
Claim 4 recites, “signal-to-interference ratio, SIR,” (line 2). It is suggested to replace it with “signal-to-interference ratio (SIR)” for clarity. 
Claim 10 recites, “SRS” (line 2). It is suggested to replace it with “sounding reference signal (SRS)” for clarity. 
Claim 11 recites, “synchronization signal block, SSB,” (lines 2-3). It is suggested to replace it with “synchronization signal block (SSB)”  for clarity. 
Claim 13 recites, “may use” (line 4). It is suggested to replace it with “uses”  for clarity. 
Claim 15 recites, “transmission and reception point (TRP)” in the preamble. It is suggested to replace it with “transmission and reception point (TRP) apparatus” to ensure a machine claim.
Claim 15 recites, “transmit, TX,” (line 3) and “receive, RX,” (line 9). It is suggested to replace them with “transmit (TX)“ (line 3) and “receive (RX)”, respectively for clarity. 
Claim 17 recites, “a computer program comprising instructions for adapting an apparatus to perform the method of claim 1”. It is suggested to revise it to incorporate particular steps recited in claim 1 for clarity.
Claims 3-4 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 15-16 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites, “wherein the determining ...” (line 3). It is unclear whether the determining refers to “determining that the first UE and the second UE are candidates...” (line 2) or “determining a first path” (line 14 of claim 1).
 Claim 15 fails to recite the claim structure in the body of the claim. In particular, claim 15 recites, in the preamble, “a transmission and reception point (TRP), the TRP being configured” (lines 1-2), and thus the claim is a machine claim.
Yet, in the body of the claim recites steps/actions “establish ...; establish ... use ...” without any structure required by the machine claim, which create confusion when directed infringement occurs. The claim is indefinite. See IPXL v. Amazon, 430 F.3d 1377, 1384 (Fed. Cir. 2005).
Claims 16 and 18-20 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 5, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dartois et al (US Publication No. 2012/0264469) in view of Hirabe et al (US Publication No. 2008/0111740).
Note: Dartois was an US publication document of US Patent No. 9,083,398 cited by the applicant in the IDS received on 02/06/2020. 

Regarding claim 1, Dartois teaches, a method for scheduling at least a first user equipment (UE) and a second UE for a multi-user (MU) transmission [FIG. 1; ¶0043-0050, a method for a multiuser system such as WCDMA where UE1 and UE2 are communicating with; note that the multiuser system can be used to schedule the UE1 and UE2], wherein the first UE comprises a first antenna arrangement [FIG. 1; ¶0043-0050, note that every UE has at least one antenna arrangement] and the second UE comprises a first antenna arrangement [FIG. 1; ¶0043-0050, note that every UE has at least one antenna arrangement], the method comprising: 
establishing a set of one or more candidate transmit (TX) beams for the first UE [FIG. 1; ¶0060-0064, generating an inner beam Bi in predefined elevation direction to be able to reach a group of user equipment including the UE1 (i.e., first UE)]; 
establishing a set of one or more candidate TX beams for the second UE [FIG. 1; ¶0060-0064, generating an outer beam Bo in predefined elevation direction to be able to reach a group of user equipment including the UE4 (i.e., second UE)]; 
using a receive (RX) beam to receive a reference signal transmitted by the first UE using the first UE's first antenna arrangement [FIG. 1; ¶0064-0066 and 0073-0074, receiving an inner beam flow Fi (as an uplink signal) associated with the inner beam Bi and comparing an uplink signal from each UE (including the UE1); note that it is implied that an RX beam is required to receive the inner beam flow Fi and the antenna arrangement of the UE1 is required to transmit the uplink signal], wherein the RX beam corresponds to a first TX beam included in the set of candidate TX beams for the first UE [FIG. 1; ¶0064-0066 and 0073-0074, the RX beam implied as noted above is associated with the inner beam flow Fi (which is also associated with the inner beam Bi) for the UE1]; 
based on a signal strength of the reference signal transmitted by the first UE using the first UE's first antenna arrangement and received using the first RX beam [FIG. 1; ¶0064-0066 and 0073-0074, based on signal strength of the uplink signals from each UE (including the UE1); note that it is implied that an RX beam is required to receive the inner beam flow Fi and the antenna arrangement of the UE1 is required to transmit the uplink signal], determining a first path gain [FIG. 1; ¶0064-0066, note that the received strength of the uplink signal implies a “path gain” because the path gain can be calculated from the received strength]; 
using the RX beam to receive a reference signal transmitted by the second UE using the second UE's first antenna arrangement [FIG. 1; ¶0064-0066 and 0073-0074, receiving an outer beam flow Fo (as an uplink signal) associated with the outer beam Bo and comparing an uplink signal from each UE (including the UE4); note that it is implied that an RX beam is required to receive the outer beam flow Fo and the antenna arrangement of the UE4 is required to transmit the uplink signal]; 
based on a signal strength of the reference signal transmitted by the second UE using the second UE's first antenna arrangement and received using the first RX beam [FIG. 1; ¶0064-0066 and 0073-0074, based on signal strength of the uplink signals from each UE (including the UE4); note that it is implied that an RX beam is required to receive the outer beam flow Fo and the antenna arrangement of the UE4 is required to transmit the uplink signal], determining a second path gain [FIG. 1; ¶0064-0066, note that the received strength of the uplink signal implies a “path gain” because the path gain can be calculated from the received strength]; 
using a RX beam to receive a reference signal transmitted by the first UE using the first UE's first antenna arrangement [FIG. 1; ¶0064-0066 and 0073-0074, receiving an inner beam flow Fi (as an uplink signal) associated with the inner beam Bi and comparing an uplink signal from each UE (including the UE1); note that it is implied that an RX beam is required to receive the inner beam flow Fi and the antenna arrangement of the UE1 is required to transmit the uplink signal], wherein the RX beam corresponds to a first TX beam included in the set of candidate TX beams for the second UE [FIG. 1; ¶0064-0066 and 0073-0074, the RX beam implied as noted above is associated with the outer beam flow Fo (which is also associated with the outer beam Bo) for the UE4]; 
based on a signal strength of the reference signal transmitted by the first UE using the first UE's first antenna arrangement and received using the RX beam [FIG. 1; ¶0064-0066 and 0073-0074, based on signal strength of the uplink signals from each UE (including the UE1); note that it is implied that an RX beam is required to receive the inner beam flow Fi and the antenna arrangement of the UE1 is required to transmit the uplink signal], determining a third path gain [FIG. 1; ¶0064-0066, note that the received strength of the uplink signal implies a “path gain” because the path gain can be calculated from the received strength]; 
using the RX beam to receive a reference signal transmitted by the second UE using the second UE's first antenna arrangement [FIG. 1; ¶0064-0066 and 0073-0074, receiving an outer beam flow Fo (as an uplink signal) associated with the outer beam Bo and comparing an uplink signal from each UE (including the UE4); note that it is implied that an RX beam is required to receive the outer beam flow Fo and the antenna arrangement of the UE4 is required to transmit the uplink signal]; 
based on a signal strength of the reference signal transmitted by the second UE using the second UE's first antenna arrangement and received using the second RX beam [FIG. 1; ¶0064-0066 and 0073-0074, based on signal strength of the uplink signals from each UE (including the UE4); note that it is implied that an RX beam is required to receive the outer beam flow Fo and the antenna arrangement of the UE4 is required to transmit the uplink signal], determining a fourth path gain [FIG. 1; ¶0064-0066, note that the received strength of the uplink signal implies a “path gain” because the path gain can be calculated from the received strength]; 
using the first path gain, the second path gain, the third path gain, and the fourth path gain in a process for determining whether the first UE and the second UE can be scheduled for the multi-user transmission [¶0022-0023 and 0091-0095, using the determined received strength (or C/I ratios) from the uplink signal associated with the UE1 and the UE2 for identifying best or appropriate downlink beams to enable each UE to establish a link with a base station, which allows for determining whether each UE can be scheduled for multi-user transmission].  
Although Dartois teaches, “using a RX beam to receive a reference signal transmitted by the first UE using the first UE's first antenna arrangement” and “using a RX beam to receive a reference signal transmitted by the second UE using the second UE's first antenna arrangement” as set forth above, Dartois does not explicitly teach (see, emphasis), using a first RX beam and a second RX beam to receive a reference signal transmitted by a device.
However, Hirabe teaches, using a first RX beam and a second RX beam to receive a signal transmitted by a device [FIGS. 1 and 5; ¶0055-0059, using a beam with +45 degree polarized wave and using a beam with -45 degree polarized wave to receive uplink signals from wireless terminal station 101].
Further, although Dartois teaches, “the first UE comprises a first antenna arrangement  and the second UE comprises a first antenna arrangement” as set forth above, Dartois does not explicitly teach (see, emphasis), the first UE comprises a second antenna arrangement and the second UE comprises a second antenna arrangement.
However, Hirabe teaches, a user equipment comprises a first antenna arrangement and a second antenna arrangement [FIG. 1; ¶0062, the wireless terminal station 101 comprises a first antenna 111-1 and a second antenna 111-2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Dartois by including the above-mentioned features as taught by Hirabe, because it would provide the system with the enhanced capability of performing MIMO operation and thus improving transmission capacity [¶0006 of Hirabe].

Regarding claim 5, Dartois in view of Hirabe teaches all the limitations of claim 1 and particularly, “using the first RX beam to receive a reference signal transmitted by the first UE using the first UE's first antenna arrangement; using the first RX beam to receive a reference signal transmitted by the second UE using the second UE's first antenna arrangement; based on a signal strength of the reference signal transmitted by the first UE using the first UE's first antenna arrangement and received using the first RX beam, determining a first path gain; based on a signal strength of the reference signal transmitted by the second UE using the second UE's first antenna arrangement and received using the first RX beam, determining a second path gain; using the second RX beam to receive a reference signal transmitted by the first UE using the first UE's first antenna arrangement; using the second RX beam to receive a reference signal transmitted by the second UE using the second UE's first antenna arrangement; based on a signal strength of the reference signal transmitted by the first UE using the first UE's first antenna arrangement and received using the second RX beam, determining a third path gain; based on a signal strength of the reference signal transmitted by the second UE using the second UE's first antenna arrangement and received using the second RX beam, determining a fourth path gain; and using the first path gain, the second path gain, the third path gain and the fourth path gain in the process for determining whether the first UE and the second UE can be scheduled for the multi- user transmission" as set forth above. 
	Hirabe further teaches, using a RX beam to receive a signal transmitted by a UE using the UE’s second antenna arrangement [¶0055-0059, using a direction beam with a +45 degree polarized wave to receive an uplink signal transmitted by wireless terminal station 101 using the wireless terminal station 101’s second antenna 111-2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of determining the first to fourth path gains for determining whether the first UE and the second UE can be scheduled for the multi-user transmission to the method taught by Dartois in view of Hirabe to include determining fifth to eighth path gains using a RX beam to receive a signal transmitted by a UE using the UE’s second antenna arrangement the above-mentioned features as taught by Hirabe, because it would provide the system with the enhanced capability of performing MIMO operation and thus improving transmission capacity [¶0006 of Hirabe].



Regarding claim 15, Dartois further teaches, a transmission and reception point (TRP) [FIG. 1; ¶0046-0051, base station]. 
Since claim 15 recites similar features to claim 1 without additional patentable features, claim 15 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 17, a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions for adapting [FIG. 1; ¶0046-0051, note that every base station includes or is connected to a memory storing a computer program comprising instructions for instructing] an apparatus [FIG. 1; ¶0046-0051, a base station]. 
Since claim 17 recites similar features to claim 1 without additional patentable features, claim 17 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dartois et al (US Publication No. 2012/0264469) in view of Hirabe et al (US Publication No. 2008/0111740) and further in view of Maltsev et al (US Publication No. 2016/0087336).

Regarding claim 7, although Dartois in view of Hirabe teaches all the limitations of claim 1 as set forth above, and Dartois further teaches, using the first path gain, the second path gain, the third path gain, and the fourth path gain in a process for determining a best pair of beams [FIG. 1; ¶0064-0066 and 0092-0095, using the estimations based on the received strength (i.e., first to fourth path gains) for the uplink signals from the UE1 and the UE4, determining the best candidate beam], Dartois in view of Hirabe does not explicitly teach (see, emphasis), a pair of beams comprises a beam from ... beams for the first UE and a beam from ... beams for the second UE.  
	However, Maltsev teaches, a pair of beams comprises a beam from ... beams for the first UE and a beam from ... beams for the second UE [¶0043, (access point 110) selects a first beam setting for first user device and a second beam setting for second user device; note that the first beam setting and the second beam setting belong to a pair of beams (being selected) for each user device].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Dartois in view of Hirabe with the teachings of Maltsev since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dartois et al (US Publication No. 2012/0264469) in view of Hirabe et al (US Publication No. 2008/0111740) and further in view of Tangemann et al (US Publication No. 2009/0286547).

Regarding claim 8, although Dartois in view of Hirabe teaches all the limitations of claim 1 as set forth above, and Dartois further teaches, determining that the first UE and the second UE are candidates for co-scheduling [FIG. 1; ¶0092-0095, a base station is communicating with the UE1 and the UE4 which is clearly seen from the base station attempts to reduce an inter-cell interference (see, ¶0097); note that the communication of the base station with more than two UEs requires co-scheduling them], Dartois in view of Hirabe does not explicitly teach (see, emphasis), determining that an estimated angular separation between the first UE and the second UE is larger than a certain threshold.  
	However, Tangemann teaches, determining that an estimated angular separation between the first UE and the second UE is larger than a certain threshold [¶0032, as the angular distance between all possible groupings of mobile stations is bigger than a third threshold, no specific beam can be assigned to a group of active mobile stations].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Dartois in view of Hirabe with the teachings of Tangemann since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dartois et al (US Publication No. 2012/0264469) in view of Hirabe et al (US Publication No. 2008/0111740) and further in view of Tangemann et al (US Publication No. 2009/0286547) and further in view of Anderson et al (US Publication No. 2018/0198582).

Regarding claim 9, although Dartois teaches, “determining that the first UE and the second UE are candidates for co-scheduling” as set forth above in claim 8 and “first UE to transmit a reference signal using the first UE's first antenna arrangement  ... ; second UE to transmit a reference signal using the second UE's first antenna arrangement ...” as set forth above in claim 1, Dartois does not explicitly teach (see, emphasis), a UE to transmit a signal using the UE’s first antenna arrangement and using the UE’s second antenna arrangement.
	However, Hirabe teaches, a UE to transmit a signal using the UE’s first antenna arrangement and using the UE’s second antenna arrangement [FIG. 1; ¶0043-0045, the wireless terminal station 101 transmits uplink signals using the antenna 111-1 and the antenna 111-2].
	Further, Dartois in view of Hirabe and Tangemann does not explicitly teach (see, emphasis), after determining that a UE is candidate for co-scheduling, triggering the UE to transmit a signal.
	However, Anderson teaches, after determining that a UE is candidate for co-scheduling [FIG. 9; ¶0120-0137, at step 901, decides whether to assign reference signals according to a first way or second way; note that the first way is chosen where co-scheduling is required for the wireless device 120, thus requiring determining that the wireless device 120 is a candidate for co-scheduling], triggering the UE to transmit a reference signal [FIG. 9; ¶0137-0142, sends indication to the wireless device 120 whether to assign reference signals according to the first way and receive the reference signals from the wireless device according to the sent indication; note that the indication is used as a trigger to send the reference signal based on the indication].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Dartois in view of Hirabe and Tangemann by including the above-mentioned features as taught by Anderson, because it would provide the system with the enhanced capability of enabling to optimize the usefulness of SRS transmission [¶0125 of Anderson].

Regarding claim 10, Dartois in view of Hirabe and Anderson teaches all the limitations of claim 9 as set forth above. 
Anderson further teaches, prior to triggering the first UE [FIG. 9; ¶0137-0142, prior sending indication to the wireless device 120 whether to assign reference signals according to the first way and receive the reference signals from the wireless device according to the sent indication; note that the indication is used as a trigger to send the reference signal based on the indication]: 
configuring the first UE with a SRS first resource set for the first UE's first antenna arrangement [¶0140, the indication for triggering is conveyed in a grant message/SRS grant; note that prior to conveying the SRS grant, configuration for the SRS grant and its corresponding resource set for the wireless terminal station 101 is required beforehand; further note that the configuring the wireless terminal station implies a resource set for the antenna 111-1]; and 
configuring the first UE with a second SRS resource set for the first UE's second antenna arrangement [¶0140, the indication for triggering is conveyed in a grant message/SRS grant; note that prior to conveying the SRS grant, configuration for the SRS grant and its corresponding resource set for the wireless terminal station 101 is required beforehand; further note that the configuring the wireless terminal station implies a resource set for the antenna 111-2].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dartois et al (US Publication No. 2012/0264469) in view of Hirabe et al (US Publication No. 2008/0111740) and further in view of Tangemann et al (US Publication No. 2009/0286547) and further in view of Islam et al (US Publication No. 2018/0091274) and further in view of Xiang et al (US Publication No. 2019/0081714).

Regarding claim 11, although Dartois in view of Hirabe and Tangemann teaches all the limitations of claim 8 and particularly, “determining the estimated angular separation between the first UE and the second UE” as set forth above,  Dartois in view of Hirabe and Tangemann does not explicitly teach (see, emphasis), 
determining the estimated angular separation based on Synchronization Signal Block, SSB, beam information obtained from the first UE and SSB beam information obtained from the second UE.  
However, Islam teaches, determining angular separation based on two reference signals [¶0048 and 0125-0129, antenna precoder configuration includes an angular separation distance between two or more CSI-RS transmissions (i.e., two reference signals); note that this requires determining angular separation distance between the CSI-RS]
Further, Dartois in view of Hirabe, Tangemann and Islam does not explicitly teach (see, emphasis), reference signal information obtained from each UE are synchronization signal blocks beam information.
However, Xiang teaches, reference signal information obtained from each UE are synchronization signal blocks beam information [¶0070 and 0102, received signal power (on a downlink symbol) is measured by terminal device using a transmit beam for each synchronization signal block (SSB); note that the received signal power measured using a transmit beam for each SSB is considered as SSB beam information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Dartois in view of Hirabe, Tangemann and Islam by including the above-mentioned features as taught by Xiang, because it would provide the system with the enhanced capability of reducing complexity and power overhead of measurement performed by the terminal device while considering precision of RSSI measurement [¶0102 of Xiang].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dartois et al (US Publication No. 2012/0264469) in view of Hirabe et al (US Publication No. 2008/0111740) and further in view of Ho et al (US Publication No. 2019/0058561).

Regarding claim 12, although Dartois in view of Hirabe teaches all the limitations of claim 1 as set forth above, Dartois in view of Hirabe does not explicitly teach (see, emphasis), performing U2 procedure.  
	However, Ho teaches, performing U2 procedure [¶0049, (base station 120) TRP Rx beam in a U2 procedure of UL beam management]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Dartois in view of Hirabe by including the above-mentioned features as taught by Ho, because it would provide the system with the enhanced flexibility in selecting a beam sweeping manner for UL beam management [¶0049 of Ho].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dartois et al (US Publication No. 2012/0264469) in view of Hirabe et al (US Publication No. 2008/0111740) and further in view of Tang et al (US Publication No. 2020/0358494).

Regarding claim 13, although Dartois in view of Hirabe teaches all the limitations of claim 1, Dartois in view of Hirabe does not explicitly teach (see, emphasis), transmitting to the first UE a message indicating that, for at least one UL transmission, the first UE should not use the first antenna arrangement to transmit the UL transmission, but may use the second antenna arrangement.  
	However, Tang teaches, transmitting to the first UE a message indicating that, for at least one UL transmission, the first UE should not use the first antenna arrangement to transmit the UL transmission, but may use the second antenna arrangement [¶0097, the terminal device selects a target antenna panel for transmitting uplink signal from antenna panels based on the indication information (i.e., message indicating) sent by network device/base station; note that the indication information indicates the terminal device to select/use the target antenna panel (i.e., second antenna arrangement), implying that other antenna panel(s) (i.e., first antenna arrangement) except the target antenna panel are NOT used].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Dartois in view of Hirabe by including the above-mentioned features as taught by Tang, because it would provide the system with the enhanced capability of improving transmission efficiency of uplink signal [¶0091 of Tang].

Allowable Subject Matter
Claims 2-4 and 6 would be allowable if rewritten to overcome the objections and to include all of the limitations of the base claim and any intervening claims.
Claims 16, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth above and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Panchal et al (US Publication No. 2017/0118727) [¶0061-0063]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

                                                                                                               

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469